Curia.

This is certainly a very hard case upon the part of the defendant. All his effects were taken from him, delivered to an assignee appointed by his creditors, and that assignee the same man whom the plaintiff had made his attorney for the collec- [ * 25 ] tion of this very demand. But * however hard we may consider his case, we are bound to pronounce his plea an insufficient bar to the plaintiff’s action. Nothing arising under a commission of bankruptcy can protect the bankrupt, but a certificate of discharge duly obtained.

Plea in bar adjudged bad.

[See Todd vs Maxfield, 6 B. & C. 105 — F.H.]